Construing the evidence in its most favorable light to support the verdict, it showed that no ill will existed between the deceased and the accused, that the deceased was drinking, and that he hit the defendant with an old pistol, which did not fire, but fell apart. The defendant drew his knife, the deceased ran, and the defendant pursued him, and without any additional excuse, save sudden heat of passion, cut the deceased several times with a knife. The deceased did not then and there fall or become helpless, but went to the doctor, where he soon died from the loss of blood. Held, that the jury were authorized to find the defendant guilty of voluntary manslaughter, for "wherever a homicide is neither justifiable nor malicious, it is manslaughter; and if intentional, is voluntary manslaughter." Mixon v. State, 7 Ga. App. 805
(68 S.E. 315). See Sanders v. State, 26 Ga. App. 475
(106 S.E. 314).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.
                       DECIDED SEPTEMBER 29, 1943.